EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Mecham on 5/20/2022.

The application has been amended as follows referencing the claims having a receipt date of 5/4/2022: 
Claim 11 page 4 of 7 line 4, after “a cap” and before “to the body”
	Delete [[connectable]] 
	Insert – connected –
Claim 11 page 4 of 7 line 6, after “configured” and before “within the inner”
	Delete [[to translate and angulate]]
	Insert -- such that the sealing member translates and angulates --
Claim 11 page 4 of 7 line 7, after “configured” and before “one or more”
	Delete [[to selectively abut]]
	Insert -- such that the interior surface selectively abuts --


Allowable Subject Matter
Claims 1-11 and 13-20 are allowed via the instant Examiner’s Amendment.

The following is an examiner’s statement of reasons for allowance: 
	In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches:
(claim 1) “…a cap structure connected to the upper portion of said valve body
and defining an inner surface having a radius R4, where R1 < R2 < R3 < R4 < (R3+ R2 – R1).”
(claim 12) the cap defines a center and the interior surface defines a radius RC
with respect to the cap center, such that RV<RD<RL<RC,(RL+RC-RV).”

In consideration of further obviousness and a potential 35 USC 103 rejection utilizing routine optimization to arrive at the claimed relationship by one of ordinary skill in the art, Applicant’s written description paragraph [0009] provides criticality for the claimed relationship and therefore would be improper, barring some additional teaching which is not present in the cited prior art. 
(excerpt paragraph [0009])
“However, so as to prevent the sealing member from becoming overly laterally displaced relative to the valve seat (a result which would inhibit sealing of the flexible sealing member (diaphragm) relative to the valve seat), the radius of the valve cap's inner surface must not exceed the sum of the radii of the lugs and diaphragm, minus the radius of the valve seat. The relationship of these radii may also be understood with reference to the following equation: Rv<RD<RL<Rc<(RL+RD-Rv), where Rv=the radius of the valve seat, RD=the radius of the diaphragm, RL=the radius of any one of the lugs, and Rc=the radius of the inner surface of the valve cap. These dimensions will allow the diaphragm of the sealing member to continue to seal against the valve seat despite any lateral displacement of the sealing member within the cap and relative to the valve seat.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
An updated search was conducted however no additional references are being cited because they are not deemed to be particularly relevant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753